DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 9/24/2021 is acknowledged.

Examiner’s Comment
Claim 3 recites “EVA” in line 1.  It appears that the claim should define EVA as ethylene vinyl acetate.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marier et al. (US Patent No. 5,994,245).
Regarding claim 1, Marier et al. teach an antistatic shoe insole (col. 1, lines 5-10, 35-40, col. 3, lines 30-35) comprising a flexible foam body having a top surface and a bottom working surface (col. 1, lines 25-30, 40-45, col. 3, lines 5-10, col. 4, line 34); an antistatic layer, wherein the antistatic layer is disposed on top of the foam body (col. 3, lines 14-35, Figs. 2, 4, 5 and 6), wherein a plurality of filaments of the antistatic layer are embedded in the flexible foam body (col. 1, lines 40-50, col. 2, lines 48-52, col. 3, lines 30-35, col. 4, lines 34, 45-55), and wherein the end portion of the plurality of filaments of the antistatic layer extend to the bottom working surface of the foam body so as to be exposed exteriorly (col. 1, lines 50-55, col. 3, lines 30-35, Figs. 2, 4, 5 and 6). 
Regarding claim 2, Marier et al. teach wherein the foam body is an open-cell polyurethane foam (col. 3, lines 65-67, col. 2, lines 1-5).
Regarding claim 4, Marier et al. teach wherein the antistatic layer comprises a non-woven textile and conductive fiber blend (col. 3, lines 14-17, 25-40).
Regarding claim 5, Marier et al. teach wherein the antistatic layer comprises a blend of polyester fabric with steel fibers (col. 3, lines 25-40).
Regarding claim 6, Marier et al. teach wherein the conductive fibers comprise 1% to 20% in weight of conductive fibers which reads on Applicant’s claimed range of at least 1% by weight (col. 3, lines 35-40).
Regarding claim 7, Marier et al. teach wherein the conductive fibers comprise 1% to 20% in weight of conductive fibers which reads on Applicant’s claimed range of from 5% to 20% by weight (col. 3, lines 35-40).
Regarding claim 8, Marier et al. teach wherein the antistatic layer is affixed to the foam through an adhesive (col. 3, lines 7-15, col. 5, lines 45-47).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marier et al. (US Patent No. 5,994,245) in view of Williford (US Patent No. 5,261,169).
Marier et al. are relied upon as disclosed above.
Regarding claim 3, Marier et al. fail to teach wherein the foam body is a closed-cell EVA foam.  However, Williford teaches a shoe insole (col. 2, lines 25-30) comprising a foam body of closed cell ethylene vinyl acetate (col. 2, lines 25-30, col. 3, lines 62-68, col. 4, lines 1-5).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the foam of Williford in the insole of Marier et al. because Marier teach wherein the foam body may be open or closed-cell and is selected from the group consisting of polyurethane, polyester, polyether, crosslinked polyethylene, polvinylic chloride, and the like (Marier et al., col. 3, lines 65-67, col. 4, lines 1-5) and in order to use material commonly used as an impact-absorbing layer in shoe insoles (Williford, col. 3, lines 62-68, col. 4, lines 1-5).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        10/21/2021